 

SECURITIES PURCHASE AGREEMENT

 

THIS SECURITIES PURCHASE AGREEMENT (the “Agreement”), dated as of November 16,
2020, by and among PLx Pharma Inc., a Delaware corporation (the “Company”), and
each purchaser identified on Exhibit A hereto (each, including its successors
and assigns, a “Purchaser” and collectively, the “Purchasers”). Capitalized
terms used herein but not otherwise defined shall have the meanings given to
them in Section 1.5.

 

RECITALS

 

A.       On the terms and subject to the conditions set forth in this Agreement
and pursuant to Section 4(a)(2) of the Securities Act of 1933, as amended (the
“Securities Act”), and Rule 506 promulgated thereunder, the Company desires to
issue and sell to each Purchaser, and each Purchaser, severally and not jointly,
desires to purchase from the Company, securities of the Company as more fully
described in this Agreement.

 

B.       The Company has authorized, upon the terms and conditions stated in
this Agreement, the sale and issuance of an aggregate of 4,755,373 immediately
separable Units (each a “Unit” and collectively, the “Units”), with each Unit
consisting of: (i) one share of Company Common Stock (the “Unit Shares”) and
(ii) a Warrant (as hereinafter defined) to acquire 1.1 shares of Company Common
Stock (the “Warrant Shares”, together with the Unit Shares, the “Shares”).

 

C.       At the Closing (as hereinafter defined), each Purchaser, severally and
not jointly, wishes to purchase, and the Company wishes to sell, upon the terms
and conditions stated in this Agreement, the number of Units as hereafter
specified on Exhibit A annexed hereto.

 

D.       The Company has engaged Raymond James & Associates, Inc. as its
placement agent (the “Placement Agent”) for the offering of the Units on a “best
efforts” basis.

 

AGREEMENT

 

NOW, THEREFORE, IN CONSIDERATION of the mutual covenants contained in this
Agreement, and for other good and valuable consideration, the receipt and
adequacy of which are hereby acknowledged, the Company and each Purchaser agree
as follows:

 

ARTICLE I
PURCHASE AND SALE

 

1.1              Authorization of Sale of Shares. The Company shall issue and
sell to each Purchaser, and each Purchaser shall, severally and not jointly,
purchase from the Company, such number of Units set forth opposite their
respective names on Exhibit A, at a price per Unit equal to $3.787 (the “Price
Per Unit” and the total purchase price for the Units to be paid by each
Purchaser, the “Unit Purchase Price”).

 

1.2              Closing. Subject to the terms and conditions set forth in this
Agreement, at the Closing, the Company shall issue and sell to the Purchasers,
and the Purchasers shall purchase from the Company, the Units. The closing of
the purchase and sale of the Units to the Purchasers by the Company (the
“Closing”) will occur, subject to the conditions set forth in Article V, two
business days following the satisfaction or waiver of the conditions set forth
in Sections 5.1 and 5.2, or at such other time and place or on such date as the
Purchasers and the Company may agree upon (the “Closing Date”). The Closing
shall take place at the offices of Olshan Frome Wolosky LLP, 1325 Avenue of the
Americas, New York, New York, 10019 or at such other place as the Company and
the Purchasers may agree upon.

 



 

 

 

1.3              Payment. On the Closing Date, (a) each Purchaser shall pay to
the Company its Unit Purchase Price in United States dollars and in immediately
available funds, by wire transfer to the Company’s account as set forth in
instructions previously delivered to each Purchaser, (b) the Company shall
irrevocably instruct the Transfer Agent to deliver to each Purchaser the number
of Unit Shares set forth opposite such Purchaser’s name on Exhibit A hereto, and
(c) the Company shall issue to each Purchaser a warrant substantially in the
form attached hereto as Exhibit B (each a “Warrant” and collectively, the
“Warrants”) pursuant to which such Purchaser shall have the right to acquire the
number of Warrant Shares set forth opposite such Purchaser’s name on Exhibit A
hereto on the terms set forth in each Warrant, and in the case of clauses (b)
and (c), duly executed on behalf of the Company and registered in the name of
such Purchaser as set forth on the Stock Registration Questionnaire included as
Exhibit C. The Warrants issued and sold at the Closing shall have an initial
exercise price equal to the Warrant Exercise Price.

 

1.4              Closing Deliverables.

 

(a)               Company. Except for the delayed delivery contemplated by
Section 1.4(a)(ii), on or prior to the Closing Date, the Company shall deliver
or cause to be delivered to each Purchaser the following:

 

(i)                 a copy of the irrevocable instructions to the Transfer Agent
instructing the Transfer Agent to deliver, on an expedited basis, the number of
Unit Shares set forth opposite such Purchaser’s name on Exhibit A hereto,
registered in the name of such Purchaser as set forth on the Stock Registration
Questionnaire included as Exhibit C;

 

(ii)              a Warrant, registered in the name of such Purchaser as set
forth on the Stock Registration Questionnaire included as Exhibit C, to purchase
up to the number of shares of Company Common Stock set forth opposite such
Purchaser’s name on Exhibit A hereto (such Warrant to be delivered as promptly
as practicable after the Closing Date but in no event more than five Trading
Days after the Closing Date); and

 

(iii)            the Registration Rights Agreement, duly executed by the
Company.

 

(b)               Purchasers. On or prior to the Closing Date, each Purchaser
shall deliver or cause to be delivered to the Company the following:

 

(i)                 a fully completed and duly executed Stock Registration
Questionnaire in the form attached hereto as Exhibit C;

 



2 

 

 

(ii)              the Registration Rights Agreement, duly executed by each
Purchaser;

 

(iii)            unless such Purchaser is a director or an executive officer (as
such term is defined in Rule 501(f) promulgated by the United States Securities
and Exchange Commission (the “Commission”) under the Securities Act) of the
Company as of the Closing Date, a fully completed and duly executed Accredited
Investor Qualification Questionnaire in the form attached hereto as Exhibit E;

 

(iv)             a fully completed and duly executed Bad Actor Questionnaire in
the form attached hereto as Exhibit F; and

 

(v)               the Unit Purchase Price by wire transfer to the account
specified by the Company.

 

1.5              Defined Terms Used in This Agreement. In addition to the terms
defined elsewhere in this Agreement, the following terms have the meanings
indicated:

 

“Affiliate” means, with respect to any Person, any other Person that directly or
indirectly controls or is controlled by or under common control with such
Person. For the purposes of this definition, “control,” when used with respect
to any Person, means the possession, directly or indirectly, of the power to
direct or cause the direction of the management and policies of such Person,
whether through the ownership of voting securities, by contract or otherwise;
and the terms of “affiliated,” “controlling” and “controlled” have meanings
correlative to the foregoing.

 

“Company Common Stock” means the Company’s common stock, par value $0.001 per
share.

 

“Nasdaq” means the Nasdaq Stock Market, LLC.

 

“Person” means an individual or a corporation, partnership, trust, incorporated
or unincorporated association, joint venture, limited liability company, joint
stock company, government (or an agency or political subdivision thereof) or
other entity of any kind.

 

“Registration Rights Agreement” means that certain Registration Rights
Agreement, dated as of the Closing Date, by and between the Company and the
Purchasers, in the form of Exhibit D attached to this Agreement.

 

“Securities” means the Units, the Warrants and the Shares.

 

“Trading Day” means a Nasdaq trading day.

 

“Transaction Documents” means this Agreement, the Registration Rights Agreement
and the schedules and exhibits attached hereto and thereto.

 



3 

 

 

“Transfer Agent” means VStock Transfer, LLC, the current transfer agent of the
Company, with a mailing address of 18 Lafayette Place, Woodmere, New York 11598,
Attn: Patricia Sumoza, and any successor transfer agent of the Company.

 

ARTICLE II
REPRESENTATIONS AND WARRANTIES OF THE COMPANY

 

Subject to and except as set forth in the SEC Documents (as defined below) or on
the Disclosure Schedule which is arranged in sections corresponding to the
sub-section numbered provisions contained below in this Article II, the Company
hereby represents and warrants to the Purchasers and to the Placement Agent as
of the date hereof as follows:

 

2.1              Organization, Good Standing and Power. The Company is a
corporation duly incorporated, validly existing and in good standing under the
laws of the State of Delaware and has the requisite corporate power to own,
lease and operate its properties and assets and to conduct its business as it is
now being conducted and as described in the reports filed by the Company with
the Commission pursuant to the reporting requirements of the Securities Exchange
Act of 1934, as amended (the “Exchange Act”), since the end of the Company’s
2019 fiscal year through the date hereof, including, without limitation, the
Company’s most recent quarterly report on Form 10-Q. Section 2.1 of the
Disclosure Schedule sets forth a list of the Company’s subsidiaries. The Company
is qualified to do business as a foreign corporation and is in good standing in
every jurisdiction in which the nature of the business conducted or property
owned by it makes such qualification necessary, except for any jurisdiction(s)
(alone or in the aggregate) in which the failure to be so qualified will not
have a Material Adverse Effect. For the purposes of this Agreement, “Material
Adverse Effect” means any effect on the business, operations, properties or
financial condition of the Company that is material and adverse to the Company,
taken as a whole, and any condition, circumstance or situation that would
prohibit the Company from entering into and performing any of its obligations
hereunder.

 

2.2              Authorization; Enforcement. The Company has the requisite
corporate power and authority to enter into and perform the Transaction
Documents and to issue and sell the Securities to be issued by the Company in
accordance with the terms hereof. The execution, delivery and performance of
this Agreement by the Company and the consummation by it of the transactions
contemplated hereby have been duly and validly authorized by all necessary
corporate action, and no further consent or authorization of the Company, its
board of directors or stockholders is required. When executed and delivered by
the Company, this Agreement shall constitute a valid and binding obligation of
the Company enforceable against the Company in accordance with its terms, except
as such enforceability may be limited by applicable bankruptcy, reorganization,
moratorium, liquidation, conservatorship, receivership or similar laws relating
to, or affecting generally the enforcement of, creditor’s rights and remedies or
by other equitable principles of general application. The Company’s board of
directors adopted resolutions approving the transactions contemplated hereby,
including the issuance of the Securities to be issued by the Company pursuant to
this Agreement.

 



4 

 

 

2.3              Issuance of Securities. The issuance of the Unit Shares has
been duly authorized by all necessary corporate action and, when paid for and
issued in accordance with the terms hereof, will be validly issued, fully paid
and nonassessable. In addition, the Unit Shares will be free and clear of all
liens, claims, charges, security interests or agreements, pledges, assignments,
covenants, restrictions or other encumbrances created by, or imposed by, the
Company (collectively, “Encumbrances”) and rights of refusal of any kind imposed
by the Company (other than as provided in the Transaction Documents or
restrictions on transfer under applicable securities laws) and the holder of the
Unit Shares shall be entitled to all rights accorded to a holder of Company
Common Stock. The issuance of the Warrants and the Warrant Shares has been duly
authorized by all necessary corporate action, and the Warrant Shares, when
issued upon the due exercise of the Warrants, will be validly issued, fully paid
and nonassessable. In addition, the Warrant Shares will be free and clear of all
Encumbrances and rights of refusal of any kind imposed by the Company (other
than as provided in the Transaction Documents or restrictions on transfer under
applicable securities laws). The Company will reserve, at all times that the
Warrants remain outstanding, such number of shares of Company Common Stock
sufficient to enable the full exercise of the then outstanding Warrants.

 

2.4              No Conflicts; Governmental Approvals. The execution, delivery
and performance of the Transaction Documents by the Company and the consummation
by the Company of the transactions contemplated hereby do not and will not (i)
violate any provision of the Company’s certificate of incorporation or bylaws as
currently in effect, (ii) conflict with, or constitute a default (or an event
which, with notice or lapse of time or both, would become a default) under, or
give to others any rights of termination, amendment, acceleration or
cancellation of, any agreement, mortgage, deed of trust, indenture, note, bond,
license, lease agreement, instrument or obligation to which the Company is a
party or by which the Company’s properties or assets are bound, or (iii) result
in a violation of any federal, state, local or foreign statute, rule,
regulation, order, judgment or decree (including federal and state securities
laws and regulations) applicable to the Company or by which any property or
asset of the Company is bound or affected. The Company is not required under
federal, state, foreign or local law, rule or regulation to obtain any consent,
authorization or order of, or make any filing or registration with, any court or
governmental agency in order for it to execute, deliver or perform any of its
obligations under this Agreement or issue and sell the Securities to be issued
by the Company in accordance with the terms hereof, other than filings that have
been made, or will be made, or consents that have been obtained, or will be
obtained, pursuant to the rules and regulations of Nasdaq, including a Nasdaq
Listing of Additional Shares notification form, applicable state securities laws
and post-sale filings pursuant to applicable state and federal securities laws
which the Company undertakes to file or obtain within the applicable time
periods and the filings required to be made pursuant to this Agreement.

 

2.5              Capitalization. The issued and outstanding shares of capital
stock of the Company have been validly issued, are fully paid and nonassessable
and are not subject to any preemptive rights, rights of first refusal or similar
rights. The Company has an authorized, issued and outstanding capitalization as
set forth in the Company’s most recent annual report on Form 10-K or quarterly
report on Form 10-Q (other than the grant of additional awards under the
Company’s equity incentive plans or changes in the number of outstanding shares
of Company Common Stock due to the issuance of shares upon the exercise or
conversion of securities exercisable for, or convertible or exchangeable into,
shares of Company Common Stock outstanding). Except as disclosed in the
Company’s most recent annual report on Form 10-K or quarterly report on Form
10-Q, the Company does not have outstanding any options to purchase, or any
rights or warrants to subscribe for, or any securities or obligations
convertible into, or exchangeable for, or any contracts or commitments to issue
or sell, any shares of capital stock or other securities (other than the grant
of additional awards under the Company’s equity incentive plans).

 



5 

 

 

2.6              SEC Documents, Financial Statements. The Company represents and
warrants that as of the date hereof, the Company Common Stock is registered
pursuant to Section 12(b) of the Exchange Act. Since January 1, 2019, the
Company has timely filed all reports, schedules, forms, statements and other
documents required to be filed by it with the Commission pursuant to the
reporting requirements of the Exchange Act (the “SEC Documents”). At the times
of their respective filing, all such SEC Documents complied in all material
respects with the requirements of the Exchange Act and the rules and regulations
of the Commission promulgated thereunder. At the times of their respective
filings, such SEC Documents did not contain any untrue statement of a material
fact or omit to state a material fact required to be stated therein or necessary
in order to make the statements therein, in light of the circumstances under
which they were made, not misleading. As of the date hereof, the Company meets
the “Registrant Requirements” for eligibility to use Form S-3 set forth in
General Instruction I.A to Form S-3. As of their respective dates, the financial
statements of the Company included in the SEC Documents complied in all material
respects with applicable accounting requirements and the published rules and
regulations of the Commission or other applicable rules and regulations with
respect thereto. Such financial statements have been prepared in accordance with
generally accepted accounting principles in the United States applied on a
consistent basis during the periods involved (except (i) as may be otherwise
indicated in such financial statements or the notes thereto or (ii) in the case
of unaudited interim statements, to the extent they may not include footnotes or
may be condensed or summary statements), and fairly present in all material
respects the consolidated financial position of the Company as of the dates
thereof and the results of operations and cash flows for the periods then ended
(subject, in the case of unaudited statements, to normal year-end audit
adjustments).

 

2.7              Accountants. The Company represents and warrants that Marcum
LLP, whose report on the financial statements of the Company is filed with the
Commission in the Company’s Annual Report on Form 10-K for the year ended
December 31, 2019, was, at the time such report was issued, an independent
registered public accounting firm as required by the Securities Act. Except as
described in the SEC Documents and as preapproved in accordance with the
requirements set forth in Section 10A of the Exchange Act, to the Company’s
knowledge, Marcum LLP has not engaged in any non-audit services prohibited by
subsection (g) of Section 10A of the Exchange Act on behalf of the Company.

 

2.8              Internal Controls. The Company has established and maintains a
system of internal accounting controls sufficient to provide reasonable
assurances that: (i) transactions are executed in accordance with management’s
general or specific authorization; (ii) transactions are recorded as necessary
to permit preparation of financial statements in conformity with generally
accepted accounting principles in the United States and to maintain
accountability for assets; (iii) access to assets is permitted only in
accordance with management’s general or specific authorization; and (iv) the
recorded accountability for assets is compared with existing assets at
reasonable intervals and appropriate action is taken with respect to any
differences.

 



6 

 

 

2.9              Disclosure Controls. The Company has established and maintains
disclosure controls and procedures (as such term is defined in Rules 13a-15 and
15d-15 under the Exchange Act). Since the date of the most recent evaluation of
such disclosure controls and procedures, there have been no significant changes
in internal controls or in other factors with respect to the Company that could
significantly affect the Company’s internal controls, including any corrective
actions with regard to significant deficiencies and material weaknesses. The
Company is in compliance in all material respects with all provisions currently
in effect and applicable to the Company of the Sarbanes-Oxley Act of 2002, and
all rules and regulations promulgated thereunder or implementing the provisions
thereof.

 

2.10          No Material Adverse Change. Except as disclosed in the SEC
Documents, since December 31, 2019, the Company has not (i) experienced or
suffered any Material Adverse Effect, (ii) incurred any material liabilities,
obligations, claims or losses (whether liquidated or unliquidated, secured or
unsecured, absolute, accrued, contingent or otherwise) other than those incurred
in the ordinary course of the Company’s business or (iii) declared, made or paid
any dividend or distribution of any kind on its capital stock.

 

2.11          No Undisclosed Events or Circumstances. Except as disclosed in the
SEC Documents, since December 31, 2019, except for the consummation of the
transactions contemplated herein, to the Company’s knowledge, no event or
circumstance has occurred or exists with respect to the Company or its
businesses, properties, prospects, operations or financial condition, which,
under applicable law, rule or regulation, requires public disclosure or
announcement by the Company but which has not been so publicly announced or
disclosed.

 

2.12          Litigation. Except as disclosed in the SEC Documents, no action,
suit, proceeding or investigation is currently pending or, to the knowledge of
the Company, has been threatened in writing against the Company that: (i)
concerns or questions the validity of this Agreement; (ii) concerns or questions
the right or authority of the Company to enter into the Transaction Documents
and to perform its obligations thereunder; or (iii) is reasonably likely to have
a Material Adverse Effect. The Company is neither a party to nor subject to the
provisions of any material order, writ, injunction, judgment or decree of any
court or government agency or instrumentality. There is no action, suit,
proceeding or investigation by the Company currently pending or that the Company
intends to initiate that would have a Material Adverse Effect.

 

2.13          Compliance. The Company (i) is not in violation of any provision
of the Company’s certificate of incorporation or bylaws as currently in effect,
(ii) is not in default under or in violation of (and no event has occurred that
has not been waived that, with notice or lapse of time or both, would result in
a default by the Company under), nor has the Company received notice of a claim
that it is in default under or that it is in violation of, any indenture, loan
or credit agreement or any other agreement or instrument to which it is a party
or by which it or any of its properties is bound (whether or not such default or
violation has been waived), (iii) is not in violation of any order of any court,
arbitrator or governmental body, or (iv) is not or has not been in violation of
any statute, rule or regulation of any governmental authority, including without
limitation all foreign, federal, state and local laws applicable to its
business, except in each case (other than with respect to clause (i) above) for
such defaults or violations as would not have a Material Adverse Effect.

 

2.14          Listing and Maintenance Requirements. Except as set forth in the
SEC Documents, the Company is, and has no reason to believe that it will not,
upon the issuance of the Securities hereunder, continue to be, in compliance
with the requirements of the Nasdaq for continued listing of the Company Common
Stock thereon and the Company has not received any notification that, and has no
knowledge that the Nasdaq is contemplating terminating such listing. The
issuance and sale of the Securities hereunder does not contravene the rules and
regulations of the Nasdaq in any material respect.

 



7 

 

 

2.15          Investment Company Act. The Company is not and, after giving
effect to the offering and sale of the Securities, will not be an “investment
company” or an entity “controlled” by an “investment company,” as such terms are
defined in the Investment Company Act of 1940.

 

2.16          Private Placement. Neither the Company nor its Affiliates, nor, to
the Company’s knowledge, any Person acting on its or their behalf, (i) has
engaged in any form of general solicitation or general advertising (within the
meaning of Regulation D under the Securities Act) in connection with the offer
or sale of the Securities hereunder, (ii) has, directly or indirectly, made any
offers or sales of any security or solicited any offers to buy any security,
under any circumstances that would require registration of the sale and issuance
by the Company of the Securities under the Securities Act or (iii) has issued
any shares of Company Common Stock or shares of any series of preferred stock or
other securities or instruments convertible into, exchangeable for or otherwise
entitling the holder thereof to acquire shares of Company Common Stock which
would be integrated with the sale of the Securities to the Purchasers for
purposes of the Securities Act or of any applicable stockholder approval
provisions, including, without limitation, under the rules and regulations of
any exchange or automated quotation system on which any of the securities of the
Company are listed or designated, nor will the Company or any of its Affiliates
take any action or steps that would require registration of any of the
Securities under the Securities Act or cause the offering of the Securities to
be integrated with other offerings. Assuming the accuracy of the representations
and warranties of the Purchasers, the offer and sale of the Securities to be
issued by the Company to the Purchasers pursuant to this Agreement will be
exempt from the registration requirements of the Securities Act.

 

2.17          No Manipulation of Stock. The Company has not taken and will not,
in violation of applicable law, take, any action outside the ordinary course of
business designed to or that might reasonably be expected to cause or result in
unlawful manipulation of the price of the Company Common Stock.

 

2.18          Brokers and Finders. Other than the Placement Agent, neither the
Company nor any of the officers, directors or employees of the Company has
employed any broker or finder in connection with the transaction contemplated by
this Agreement.

 

2.19          OFAC. Neither the Company nor, to the Company’s knowledge, any
director, officer, agent, employee, Affiliate or person acting on behalf of the
Company, is currently subject to any U.S. sanctions administered by the Office
of Foreign Assets Control of the U.S. Treasury Department.

 

2.20          Reliance. The Company understands that the foregoing
representations and warranties shall be deemed material and to have been relied
upon by the Purchasers.

 



8 

 

 

ARTICLE III
REPRESENTATIONS, WARRANTIES AND COVENANTS OF PURCHASERS

 

Each Purchaser, for itself and for no other Purchaser, hereby represents,
warrants and covenants to the Company and to the Placement Agent as follows:

 

3.1              Authorization and Power. Such Purchaser has the requisite power
and authority to enter into and perform the Transaction Documents and to
purchase the Securities being sold to it hereunder. The execution, delivery and
performance of this Agreement by such Purchaser and the consummation by it of
the transactions contemplated hereby have been duly authorized by all necessary
corporate action, and no further consent or authorization of such Purchaser or
its board of directors, stockholders or other governing body is required. When
executed and delivered by such Purchaser, this Agreement shall constitute a
valid and binding obligation of such Purchaser, enforceable against such
Purchaser in accordance with its terms, except as such enforceability may be
limited by applicable bankruptcy, insolvency, reorganization, moratorium,
liquidation, conservatorship, receivership or similar laws relating to, or
affecting generally the enforcement of, creditor’s rights and remedies or by
other equitable principles of general application.

 

3.2              No Conflict. The execution, delivery and performance of the
Transaction Documents by such Purchaser and the consummation by such Purchaser
of the transactions contemplated hereby do not and will not (i) violate any
provision of such Purchaser’s charter or organizational documents, (ii) conflict
with, or constitute a default (or an event which with notice or lapse of time or
both would become a default) under, or give to others any rights of termination,
amendment, acceleration or cancellation of, any agreement, mortgage, deed of
trust, indenture, note, bond, license, lease agreement, instrument or obligation
to which such Purchaser is a party or by which such Purchaser’s properties or
assets are bound, or (iii) result in a violation of any federal, state, local or
foreign statute, rule, regulation, order, judgment or decree (including federal
and state securities laws and regulations) applicable to such Purchaser or by
which any property or asset of such Purchaser are bound or affected.

 

3.3              Purchaser Sophistication; Accredited Investor. At the time such
Purchaser was offered the Securities, as of the date hereof, and on each date on
which it exercises the Warrants, such Purchaser (a) is knowledgeable,
sophisticated and experienced in making, and is qualified to make decisions with
respect to, investments in shares presenting an investment decision like that
involved in the purchase of the Securities, including investments in securities
issued by the Company and investments in comparable companies, and has
requested, received, reviewed and considered all information it deemed relevant
in making an informed decision to purchase the Securities; (b) in connection
with its decision to purchase the Securities, relied only upon the SEC
Documents, other publicly available information, and the representations and
warranties of the Company contained herein; (c) is an “accredited investor”
pursuant to Rule 501 of Regulation D under the Securities Act; (d) is acquiring
the Securities for its own account for investment only and with no present
intention of distributing any of the Securities or any arrangement or
understanding with any other persons regarding the distribution of the
Securities; (e) has not been organized, reorganized or recapitalized
specifically for the purpose of investing in the Securities; (f) will not,
directly or indirectly, offer, sell, pledge, transfer or otherwise dispose of
(or solicit any offers to buy, purchase or otherwise acquire to take a pledge
of) any of the Securities except in compliance with the Securities Act and
applicable state securities laws; (g) understands that the Securities are being
offered and sold to it in reliance upon specific exemptions from the
registration requirements of the Securities Act and state securities laws, and
that the Company is relying upon the truth and accuracy of, and such Purchaser’s
compliance with, the representations, warranties, agreements, acknowledgments
and understandings of such Purchaser set forth herein in order to determine the
availability of such exemptions and the eligibility of such Purchaser to acquire
the Securities; (h) understands that its investment in the Securities involves a
significant degree of risk, including a risk of total loss of such Purchaser’s
investment (provided that such acknowledgment in no way diminishes the
representations, warranties and covenants made by the Company hereunder); and
(i) understands that no United States federal or state agency or any other
government or governmental agency has passed upon or made any recommendation or
endorsement of the Securities.

 



9 

 

 

3.4              Restricted Shares. Such Purchaser acknowledges that the
Securities are restricted securities and must be held indefinitely unless
subsequently registered under the Securities Act or (if the Company is not
selling the Securities pursuant to Rule 144 promulgated under the Securities
Act) the Company receives an opinion of counsel reasonably satisfactory to the
Company that such registration is not required. Such Purchaser is aware of the
provisions of Rule 144 promulgated under the Securities Act which provide a safe
harbor for the limited resale of stock purchased in a private placement subject
to the satisfaction of certain conditions (if applicable), including, among
other things, the existence of a public market for the stock, the availability
of certain current public information about the Company, the resale occurring
after certain holding periods have been met, the sale being conducted through a
“broker’s transaction” or a transaction directly with a “market maker” and the
number of shares of the stock being sold during any three-month period not
exceeding specified limitations. Such Purchaser further acknowledges and
understands that the Company may not be satisfying the current public
information requirement of Rule 144 at the time such Purchaser wishes to sell
the Securities and, if so, such Purchaser may be precluded from selling the
Securities under Rule 144 even if the required holding period has been
satisfied.

 

3.5              Residency. Such Purchaser is a resident of or an entity
organized under the jurisdiction specified below its address on Exhibit A hereto

 

3.6              Ownership of Capital Stock. Except as previously disclosed in
the SEC Documents or to the Company in writing or by email and excluding the
Securities, such Purchaser and its Affiliates beneficially own no shares of
capital stock of the Company as of the date hereof.

 

3.7              Stock Legends. Such Purchaser acknowledges that certificates
evidencing the Securities shall bear a restrictive legend in substantially the
following form (and including related stock transfer instructions and record
notations):

 

THESE SECURITIES HAVE NOT BEEN REGISTERED WITH THE SECURITIES AND EXCHANGE
COMMISSION OR THE SECURITIES COMMISSION OF ANY STATE IN RELIANCE UPON AN
EXEMPTION FROM REGISTRATION UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE
“SECURITIES ACT”), AND, ACCORDINGLY, MAY NOT BE OFFERED OR SOLD EXCEPT PURSUANT
TO AN EFFECTIVE REGISTRATION STATEMENT UNDER THE SECURITIES ACT OR PURSUANT TO
AN AVAILABLE EXEMPTION FROM, OR IN A TRANSACTION NOT SUBJECT TO, THE
REGISTRATION REQUIREMENTS OF THE SECURITIES ACT AND IN ACCORDANCE WITH
APPLICABLE STATE SECURITIES LAWS OR BLUE SKY LAWS AS EVIDENCED BY A LEGAL
OPINION OF COUNSEL REASONABLY SATISFACTORY TO THE COMPANY.

 



10 

 

 

3.8              No Legal, Tax or Investment Advice. Such Purchaser understands
that nothing in this Agreement or any other materials presented by or on behalf
of the Company to such Purchaser in connection with the purchase of the
Securities constitutes legal, tax or investment advice. Such Purchaser has
consulted such legal, tax and investment advisors as it, in its sole discretion,
has deemed necessary or appropriate in connection with its purchase of the
Securities.

 

3.9              No General Solicitation; Pre-Existing Relationship. Such
Purchaser is not purchasing the Securities as a result of any advertisement,
article, notice or other communication regarding the Securities published in any
newspaper, magazine or similar media or broadcast over television or radio or
presented at any seminar or any other general solicitation or general
advertisement. Such Purchaser also represents that such Purchaser was contacted
regarding the sale of the Units by the Company or the Placement Agent (or an
authorized agent or representative of the Company or the Placement Agent) with
which such Purchaser had a substantial pre-existing relationship.

 

3.10          Purchase Entirely for Own Account. The Securities to be received
by such Purchaser hereunder will be acquired for such Purchaser’s own account,
not as nominee or agent, and not with a view to the resale or distribution of
any part thereof in violation of the Securities Act, and such Purchaser has no
present intention of selling, granting any participation in, or otherwise
distributing the same in violation of the Securities Act without prejudice,
however, to such Purchaser’s right at all times to sell or otherwise dispose of
all or any part of such Securities in compliance with applicable federal and
state securities laws. Nothing contained herein shall be deemed a representation
or warranty by such Purchaser to hold the Securities for any period of time.

 

3.11          Experience of Such Purchaser. Such Purchaser, either alone or
together with its representatives, has such knowledge, sophistication and
experience in business and financial matters so as to be capable of evaluating
the merits and risks of the prospective investment in the Securities, and has so
evaluated the merits and risks of such investment. Such Purchaser is able to
bear the economic risk of an investment in the Securities and, at the present
time, is able to afford a complete loss of such investment.

 

3.12          Disclosure of Information. Such Purchaser has had an opportunity
to receive all information related to the Company requested by it and to ask
questions of and receive answers from the Company and the Placement Agent
regarding the Company, its business and the terms and conditions of the offering
of the Securities. Such Purchaser acknowledges receipt of copies of the SEC
Documents (or access thereto via EDGAR). Neither such inquiries nor any other
due diligence investigation conducted by such Purchaser shall modify, limit or
otherwise affect such Purchaser’s right to rely on the Company’s representations
and warranties contained in this Agreement.

 



11 

 

 

3.13          Interested Stockholders. Each Purchaser that is an “Interested
Stockholder” (as such term is defined in Section 203 of the General Corporation
Law of the State of Delaware) represents and warrants that either (a) it has
been an Interested Stockholder for at least three years prior to the date hereof
or (b) the transaction that resulted in such Purchaser becoming an Interested
Stockholder was approved by the Company’s board of directors or a duly
authorized committee thereof.

 

3.14          No Rule 506 Disqualifying Activities. Such Purchaser has not taken
any of the actions set forth in, and is not subject to, the disqualification
provisions of Rule 506(d)(1) of the Securities Act.

 

3.15          Brokers and Finders. No Person will have, as a result of the
transactions contemplated by this Agreement, any valid right, interest or claim
against or upon the Company or such Purchaser for any commission, fee or other
compensation pursuant to any agreement, arrangement or understanding entered
into by or on behalf of such Purchaser.

 

3.16          Regulation M. Such Purchaser is aware that the anti-manipulation
rules of Regulation M under the Exchange Act may apply to sales of Company
Common Stock and other activities with respect to Company Common Stock.

 

ARTICLE IV
COVENANTS OF THE PARTIES

 

4.1              Further Transfers. Each Purchaser covenants that the Securities
will only be sold, offered for sale, pledged, loaned, or otherwise disposed of
pursuant to an effective registration statement under, and in compliance with
the requirements of, the Securities Act or pursuant to an available exemption
from the registration requirements of the Securities Act, and in compliance with
any applicable state securities laws. In connection with any transfer of
Securities other than pursuant to an effective registration statement or Rule
144, the Company may require such Purchaser to provide to the Company an opinion
of counsel selected by such Purchaser, the form and substance of which opinion
shall be reasonably satisfactory to the Company, to the effect that such
transfer does not require registration under the Securities Act.

 

4.2              No Integration. The Company shall not, and shall use its
commercially reasonable efforts to ensure that no Affiliate of the Company
shall, sell, offer for sale or solicit offers to buy or otherwise negotiate in
respect of any security (as defined in Section 2 of the Securities Act) that
will be integrated with the offer or sale of the Securities pursuant to this
Agreement in a manner that would require the registration under the Securities
Act of the sale of the Securities to the Purchasers, or that will be integrated
with the offer or sale of the Securities pursuant to this Agreement for purposes
of the rules and regulations of the Nasdaq such that it would require
stockholder approval prior to the closing of such other transaction unless
stockholder approval is obtained before the closing of such subsequent
transaction. The Purchasers shall take no action to become a group such that any
transactions contemplated by this Agreement would require shareholder approval
prior to Closing.

 



12 

 

 

ARTICLE V
CONDITIONS TO CLOSING

 

5.1              Conditions Precedent to the Obligations of the Purchasers. The
obligation of the Purchasers to acquire the Securities at the Closing is subject
to the satisfaction or waiver by the Purchasers, at or before the Closing, of
each of the following conditions:

 

(a)               Representations and Warranties. The representations and
warranties of the Company contained in Article II shall be true and correct in
all respects as of the date of this Agreement and as of the Closing Date, except
to the extent any such representation or warranty expressly speaks as of an
earlier date, in which case such representation or warranty shall be true and
correct as of such earlier date, and, the representations and warranties made by
the Company in Article II hereof not qualified as to materiality shall be true
and correct in all material respects as of the date hereof and the Closing Date,
except to the extent any such representation or warranty expressly speaks as of
an earlier date, in which case such representation or warranty shall be true and
correct in all material respects as of such earlier date.

 

(b)               Performance. The Company shall have performed and complied, in
all material respects, with all covenants, agreements, obligations and
conditions contained in this Agreement that are required to be performed or
complied with by the Company on or before the Closing, including, without
limitation, the delivery by the Company of the items contemplated by Section
1.4(a).

 

(c)               No Injunction. No statute, rule, regulation, executive order,
decree, ruling or injunction shall have been enacted, entered, promulgated or
endorsed by any court or governmental authority of competent jurisdiction that
prohibits the consummation of any of the transactions contemplated by the
Transaction Documents.

 

(d)               No Nasdaq Objection. Nasdaq shall have raised no objection to
the consummation of the transactions contemplated by the Transaction Documents
in the absence of stockholder approval of such transactions.

 

(e)               Listing of Additional Shares. The Company shall have submitted
a Listing of Additional Shares Notification with the Nasdaq covering all of the
Securities.

 

(f)                Registration Rights Agreement. The Company shall have
executed and delivered the Registration Rights Agreement, and the Registration
Rights Agreement shall be in full force and effect.

 



13 

 

 

5.2              Conditions Precedent to the Obligations of the Company. The
obligation of the Company to issue the Securities at the Closing is subject to
the satisfaction or waiver by the Company, at or before the Closing, of each of
the following conditions:

 

(a)               Representations and Warranties. The representations and
warranties of each Purchaser contained in Article III shall be true and correct
in all respects as of the Closing (unless as of a specific date therein in which
case they shall be accurate as of such date).

 

(b)               Performance. Each Purchaser shall have performed, satisfied
and complied in all material respects with all covenants, agreements and
conditions required by the Transaction Documents to be performed, satisfied or
complied with by such Purchaser at or prior to the Closing, including, without
limitation, the delivery by each Purchaser of the items contemplated by Section
1.4(b).

 

(c)               No Injunction. No statute, rule, regulation, executive order,
decree, ruling or injunction shall have been enacted, entered, promulgated or
endorsed by any court or governmental authority of competent jurisdiction that
prohibits the consummation of any of the transactions contemplated by the
Transaction Documents.

 

(d)               No Nasdaq Objection. Nasdaq shall have raised no objection to
the consummation of the transactions contemplated by the Transaction Documents
in the absence of stockholder approval of such transactions.

 

(e)               Registration Rights Agreement. Each Purchaser shall have
executed and delivered the Registration Rights Agreement, and the Registration
Rights Agreement shall be in full force and effect.

 

(f)                Lock-Up Agreements. The Placement Agent shall have received
copies of the Lock-up Agreements executed by each entity or person listed on
Schedule I.

 

ARTICLE VI
TERMINATION

 

6.1              Termination. In addition to the provisions of Section 7.6, in
the event that the Closing shall not have occurred with respect to a Purchaser
on or before ten (10) Business Days from the date hereof due to the Company’s or
such Purchaser’s failure to satisfy the conditions set forth in Section 5 above
(and the nonbreaching party’s failure to waive such unsatisfied condition(s)),
the nonbreaching party shall have the option to terminate this Agreement with
respect to such breaching party at the close of business on such date without
liability of any party to any other party.

 

ARTICLE VII
MISCELLANEOUS

 

7.1              Survival of Warranties. Unless otherwise set forth in this
Agreement, the representations and warranties of the Company and the Purchasers
contained in or made pursuant to this Agreement shall survive the Closing and
the delivery of the Securities.

 



14 

 

 

7.2              No Finder’s Fees. Except as set forth in an agreement between
the Company and the Placement Agent, each party represents that it neither is
nor will be obligated for any finder’s fee or commission in connection with this
transaction. The Company agrees to indemnify and to hold harmless the Purchasers
from any liability for any commission or compensation in the nature of a
finder’s or broker’s fee arising out of this transaction (and the costs and
expenses of defending against such liability or asserted liability) for which
the Company or any of its officers, employees or representatives is responsible.
Each Purchaser, severally and not jointly, agrees to indemnify and hold harmless
the Company from any liability for any commission or compensation in the nature
of a finder’s or broker’s fee arising out of this transaction (and the costs and
expenses of defending against such liability or asserted liability) for which
such Purchaser or any of its officers, employees or representatives is
responsible.

 

7.3              Fees and Expenses. Each party shall pay the fees and expenses
of its advisors, counsel, accountants and other experts, if any, and all other
expenses, incurred by such party incident to the negotiation, preparation,
execution, delivery and performance of this Agreement.

 

7.4              Entire Agreement. The Transaction Documents, together with the
Exhibits and Schedules thereto, contain the entire understanding of the parties
with respect to the subject matter hereof and supersede all prior agreements and
understandings, oral or written, with respect to such matters, which the parties
acknowledge have been merged into such documents, exhibits and schedules;
provided, however, that any Confidentiality Agreements previously entered into
between the Company and any Purchasers shall remain in full force and effect. At
or after the Closing, and without further consideration, the Company will
execute and deliver to the Purchasers, and the Purchasers will execute and
deliver to the Company, such further documents as may be reasonably requested in
order to give practical effect to the intention of the parties under the
Transaction Documents.

 

7.5              Notices. Any and all notices or other communications or
deliveries required or permitted to be provided hereunder shall be in writing
and shall be deemed given and effective on the earliest of (a) the date of
transmission, if such notice or communication is delivered via facsimile or
email at the facsimile number or email address specified in this Section prior
to 4:00 p.m. (New York City time) on a Trading Day, (b) the next Trading Day
after the date of transmission, if such notice or communication is delivered via
facsimile or email at the facsimile number or email address specified in this
Section on a day that is not a Trading Day or later than 4:00 p.m. (New York
City time) on any Trading Day, (c) the Trading Day following the date of deposit
with a nationally recognized overnight courier service, or (d) upon actual
receipt by the party to whom such notice is required to be given. The addresses,
facsimile numbers and email addresses for such notices and communications are
those set forth below, or such other address or facsimile number as may be
designated in writing hereafter, in the same manner, by any such Person:

 

If to the Company: PLx Pharma Inc.
9 Fishers Lane
Suite E
Sparta, NJ 07871
Attention: Rita O’Connor
Email: roconnor@plxpharma.com
Fax No.: (973) 843-6300

 



15 

 

 

    with copies (which copies
shall not constitute notice
to the Company) to:

Olshan Frome Wolosky LLP
1325 Avenue of the Americas
New York, NY 10019



Attention: Robert H. Friedman, Esq. 

Email: rfriedman@olshanlaw.com



Fax No.: (212) 451-2222 

    If to the Purchasers: To their respective addresses as set forth on Exhibit
A attached hereto.

 

7.6              Amendments; Waivers. This Agreement and any term hereof may be
amended, terminated or waived only with the written consent of the Company and
(i) with respect to an amendment, termination or waiver prior to the Closing,
the Purchasers obligated to purchase a majority of the Units to be issued at the
Closing, and (ii) with respect to an amendment, termination or waiver following
the Closing, the Purchasers holding at least a majority of the outstanding Unit
Shares then held by all Purchasers. No waiver of any default with respect to any
provision, condition or requirement of this Agreement shall be deemed to be a
continuing waiver in the future or a waiver of any subsequent default or a
waiver of any other provision, condition or requirement hereof, nor shall any
delay or omission of either party to exercise any right hereunder in any manner
impair the exercise of any such right.

 

7.7              Construction. The headings herein are for convenience only, do
not constitute a part of this Agreement and shall not be deemed to limit or
affect any of the provisions hereof. The language used in this Agreement will be
deemed to be the language chosen by the parties to express their mutual intent,
and no rules of strict construction will be applied against any party.

 

7.8              Successors and Assigns. This Agreement shall be binding upon
and inure to the benefit of the parties and their successors and permitted
assigns. The Company may not assign this Agreement or any rights or obligations
hereunder without the prior written consent of each Purchaser; provided,
however, that no such consent shall be required in connection with any
assignment (i) occurring by operation of law in connection with any merger or
consolidation to which the Company is a party, (ii) in connection with the
acquisition of all or substantially all of the assets of the Company or (iii)
any other similar business combination transaction involving the Company. A
Purchaser may assign its rights under this Agreement only to a Person to whom
such Purchaser assigns or transfers all Securities held by such Purchaser;
provided, that (i) following such transfer or assignment, the further
disposition of the Securities by the transferee or assignee is restricted under
the Securities Act and applicable state securities laws, (ii) as a condition of
such transfer, such transferee agrees in writing to be bound by all of the terms
and conditions of this Agreement as a party hereto and (iii) such transfer shall
have been made in accordance with the applicable requirements of this Agreement
and with all laws applicable thereto.

 

7.9              Persons Entitled to Benefit of Agreement. Except for the
Placement Agent, this Agreement is intended for the benefit of the parties
hereto and their respective permitted successors and assigns and is not for the
benefit of, nor may any provision hereof be enforced by, any other person.

 



16 

 

 

7.10          Governing Law; Jurisdiction. This Agreement shall be governed by,
and construed in accordance with, the internal laws of the State of New Jersey
without regard to the choice of law principles thereof. Each of the parties
hereto irrevocably submits to the exclusive jurisdiction of the state and
federal courts located in the State of New Jersey for the purpose of any suit,
action, proceeding or judgment relating to or arising out of this Agreement and
the transactions contemplated hereby. Service of process in connection with any
such suit, action or proceeding may be served on each party hereto anywhere in
the world by the same methods as are specified for the giving of notices under
this Agreement. Each of the parties hereto irrevocably consents to the
jurisdiction of any such court in any such suit, action or proceeding and to the
laying of venue in such court. Each party hereto irrevocably waives any
objection to the laying of venue of any such suit, action or proceeding brought
in such courts and irrevocably waives any claim that any such suit, action or
proceeding brought in any such court has been brought in an inconvenient forum.
If any party hereto shall commence an action or proceeding to enforce any
provisions of the Transaction Documents, then, the prevailing party in such
action or proceeding shall be reimbursed by the non-prevailing party for its
reasonable attorneys’ fees and other costs and expenses incurred with the
investigation, preparation and prosecution of such action or proceeding.

 

7.11          Counterparts; Execution. This Agreement may be executed in two (2)
or more counterparts, each of which shall be deemed an original, but all of
which together shall constitute one and the same instrument. Counterparts may be
delivered via facsimile, electronic mail (including pdf or any electronic
signature complying with the U.S. federal ESIGN Act of 2000, e.g.,
www.docusign.com) or other transmission method and any counterpart so delivered
shall be deemed to have been duly and validly delivered and be valid and
effective for all purposes.

 

7.12          Severability. If any provision hereof should be held invalid,
illegal or unenforceable in any respect, then, to the fullest extent permitted
by law, (a) all other provisions hereof shall remain in full force and effect
and shall be liberally construed in order to carry out the intentions of the
parties as nearly as may be possible and (b) the parties shall use their best
efforts to replace the invalid, illegal or unenforceable provision(s) with
valid, legal and enforceable provision(s) which, insofar as practical, implement
the purposes of such provision(s) in this Agreement.

 

7.13          Adjustments in Share Numbers and Prices. In the event of any stock
split, subdivision, dividend or distribution payable in shares of Company Common
Stock (or other securities or rights convertible into, or entitling the holder
thereof to receive directly or indirectly shares of Company Common Stock),
combination or other similar recapitalization or event occurring after the date
hereof, each reference in any Transaction Document to a number of shares or a
price per share shall be deemed to be amended to appropriately account for such
event.

 

[SIGNATURE PAGES TO FOLLOW]

 



17 

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Securities Purchase
Agreement to be duly executed by their respective authorized signatories as of
the date first indicated above.

 

  THE COMPANY:   PLX PHARMA INC.       By:
 
    Name:       Title:  

 



 

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Securities Purchase
Agreement to be duly executed by their respective authorized signatories as of
the date first indicated above.

 



  PURCHASERS:       [PURCHASER]       By:
 
    Name:       Title:  

 

  Address for Notice:       ______________________________  
______________________________   ______________________________        
Telephone No.: ______________________________   Facsimile No.:
______________________________   E-mail Address: ______________________________
  Attention: ______________________________          

 



 

 

 

Schedule I

 

Lock-Up Parties

 



 

 

  

Exhibit A

 

SCHEDULE OF PURCHASERS

 

Name of Purchaser 

and Address/Contact Information

 

Units Purchased

 

Number of Unit Shares Separable from Units Purchased

 

Number of Warrant Shares Exercisable from Warrants Separable from

Units Purchased

 

Aggregate Unit

Purchase Price

                                                                               
                                              TOTAL:                

 



 

 

 

Exhibit B

 

FORM OF WARRANT

 

[See Attached]

 



 

 

 

Exhibit C

 

STOCK REGISTRATION QUESTIONNAIRE

 

Pursuant to Section 1.4 of the Agreement, please provide us with the following
information:

 

The exact name that the Securities are to be registered in (this is the name
that will appear on the warrant(s) and common stock certificate(s) or Direct
Registration System advice(s)):
 
    The relationship between the Purchaser of the Securities and the Registered
Purchaser listed in response to Item 1 above:
 
    The mailing address, telephone and telecopy number of the Registered
Purchaser listed in response to Item 1 above:
 
     
 
     
 
     
 
     
 
     
 
    The Tax Identification Number (or, if an individual, the Social Security
Number) of the Registered Purchaser listed in response to Item 1 above:
 
    AST Account Number of the Registered Purchaser listed in response to Item 1
above (indicate none if such Registered Purchaser does not yet have one):
 
    Form of delivery of Unit Shares:

Stock certificate(s): ☐

     

Electronic book-entry in the Direct Registration System: ☐

 



 

 

 

Exhibit D

 

REGISTRATION RIGHTS AGREEMENT

 

[See Attached]

 



 

 

 

Exhibit E

 

ACCREDITED INVESTOR QUALIFICATION QUESTIONNAIRE

 

[See Attached]

 



 

 

 

Exhibit F

 

“BAD ACTOR” QUESTIONNAIRE FORMS

 

[See Attached]

 

 